Per Curiam.

This action was commenced before the Code went into effect. Judgment was entered on the 4th day of February, A. D. 1878. On the same day an appeal was prayed to this court which was allowed. The appellant was allowed thirty days within, which to tender Ms bill of exceptions, which, when allowed and signed, was to be filed as of the day the judgment was rendered. The bill of exceptions was filed March 26th, *97having been tendered March 7th. Thirty-one days elapsed between the day of the order allowing the appeal and the day on which the bill of exceptions was tendered. In the absence of an agreement of parties, the judge had no authority to sign the bill of exceptions tendered after the expiration of the time limited by the order of the court. The bill of exceptions will be stricken from the record.

Motion allowed.